Citation Nr: 1441558	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-39 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine with back pain and intermittent radicular symptoms, to include as secondary to a service-connected left foot amputation disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to June 1969, with service in the Republic of Vietnam for which he was awarded a Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Waco, Texas Department of Veteran's Affairs (VA) Regional Office (RO).  In August 2011, the Veteran appeared and provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is associated with the record.  

This matter was previously before the Board in August 2012, at which time it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that additional remand is necessary before a final decision can be made in this matter.  Specifically, the Board notes in the September 2012 remand the RO was instructed to afford the Veteran a VA examination to determine if his current low back disability was caused by or due to the Veteran's service-connected left foot amputation.  

Upon review of the November 2012 VA examination and opinion, the Board finds that the opinion is inadequate with regard to whether the Veteran's low back disability is aggravated beyond its normal progression by the Veteran's service-connected left foot amputation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this regard, while the examiner opined that it was not as likely as not that the Veteran's low back disability was secondary to his service connected left foot amputation, in his rationale, the examiner did not address the Veteran's assertions that his altered gait caused by his left foot amputation aggravated his low back disability.  As the examiner did not address the Veteran's lay statements regarding his symptoms, the Board finds that a new VA examination is necessary.  

The Board is aware that another remand further delays the ultimate disposition of this matter; however, this unfortunate consequence is due to the RO/AMC's inattention to the Board's instructions in the prior remand.  The Board has no option but to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  And the Board errs if it fails to remand again for compliance.)

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new VA examination by an examiner with sufficient expertise to determine the nature and etiology of his current low back disability.  The claims folder must be made available to and reviewed by the examiner. 

After examination, the examiner is asked to opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current low back disability was caused or chronically worsened by the Veteran's service-connected disabilities, to include his service-connected left foot amputation.  

A complete rationale for all opinions expressed must be provided.  The examiner should specifically address the Veteran's assertions that walking with an altered gait for over 40 years caused or aggravated the low back disability.  

2. The RO or AMC should ensure that all requested development has been completed and then readjudicate the claim.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond.  After all the development requested above is completed, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

